                                   1                                    UNITED STATES DISTRICT COURT

                                   2                                  NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     APPLE INC.,                                           Case No. 19-cv-00638-WHA (TSH)
                                   5                     Plaintiff,
                                                                                               NOTICE OF REFERRAL FOR
                                   6              v.                                           DISCOVERY
                                   7     FUNDAMENTAL INNOVATION
                                         SYSTEMS INTERNATIONAL LLC, et al.,
                                   8
                                                         Defendants.
                                   9

                                  10     FUNDAMENTAL INNOVATION                               Case No. 19-cv-03144-WHA (TSH)
                                         SYSTEMS INTERNATIONAL LLC, et al.,
                                  11
                                                          Plaintiffs,
                                  12
Northern District of California
 United States District Court




                                  13
                                         APPLE, INC.,
                                  14
                                                          Defendant.
                                  15

                                  16           These cases have been referred to the undersigned magistrate judge for all discovery-
                                  17   related matters. The parties must comply with the undersigned’s Discovery Standing Order,
                                  18   which is available on the Court’s website at https://cand.uscourts.gov/tsh/standing-orders. A copy
                                  19   is included with this notice for any pro se party.
                                  20           The parties are advised they must meet and confer in person (or by telephone if outside the
                                  21   Bay Area) before any dispute is considered and must address the proportionality of any disputed
                                  22   discovery request(s) (Fed. R. Civ. P. 26(b)(1)). Any pending discovery motions are hereby
                                  23   DENIED WITHOUT PREJUDICE to the filing of a joint letter. If the parties submitted a letter
                                  24   to the district judge instead of a motion, the letter shall not be considered unless the parties attest
                                  25   they met and conferred prior to filing the letter and discussed the proportionality of the disputed
                                  26   request(s). If there is a pending letter, the parties shall file a joint statement within three days of
                                  27   this notice verifying that they met in person (or by telephone if outside the Bay Area) prior to
                                  28   filing the letter, and that the letter addresses proportionality.
                                   1          Please contact the Courtroom Deputy Clerk, Rose Maher, at (415) 522-4708 with any

                                   2   questions.

                                   3          IT IS SO ORDERED.

                                   4   Dated: June 21, 2019

                                   5
                                                                                               THOMAS S. HIXSON
                                   6                                                           United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                     2
